Per Curiam.
This day came again the parties, by counsel, and the court having maturely considered the petition of the plaintiff, the answer of the respondent, and arguments of counsel, is of opinion, that the tax on deeds of trusts and mortgages should be, under the proper and long recognized construction of the statute providing therefor, computed upon the principal amount of the bond or other obligations secured by such deeds of trust or mortgages.
It is therefore considered that a peremptory writ of mandamus do forthwith issue directed to E. L. Kidd, clerk of the circuit court of Nelson county, requiring and commanding him to admit'to record a certain deed of trust or mort*427gage from the said petitioner to the American Surety and Trust Company, which said deed secured the payment of four hundred, thousand dollars represented by bonds of the Virginia Blue Ridge Railway payable in thirty years from the first day of August, 1916, and bearing interest at the rate of six per centum per annum, upon the payment to him of the tax of four hundred dollars and recording fees; but no costs shall be taxed against the said respondent.
And it is further ordered that the service of a copy of this order upon the said respondent shall have the same force and effect as the service of a peremptory writ of mandamus.